Concurring opinion by:
SANDEE BRYAN MARION, Justice.
In light of this court’s prior decisions requiring expert testimony to establish the standard of care in a legal malpractice case, I am not prepared to hold that there is an exception to that general rule. See Longaker v. Evans, 32 S.W.3d 725 (Tex.App.-San Antonio 2000, pet. dism’d); Hall *98v. Rutherford, 911 S.W.2d 422 (Tex.App.-San Antonio 1995, writ denied). I do believe, however, there is sufficient evidence to support the jury’s finding of Mazuca’s negligence.
Because legal malpractice cases are governed by negligence principles, there must be proof of a duty, a breach of that duty and that the breach proximately caused damages. Longaker, 32 S.W.3d at 735. Two experts testified in this case. Mazuca, board certified by the Texas Board of Legal Specialization in personal injury, established his duty to Schumann in his letter, in which he admitted, “It was my responsibility to present your case in a timely manner and I will accept responsibility for any delay or damage to your case because of this error.” Schumann’s expert, Larry Bruner, established that Ma-zuca breached his duty and this breach proximately caused Schumann’s damages. Accordingly, I concur with the majority’s decision to affirm the trial court’s judgment as reformed.